     Case: 1:20-cv-02298 Document #: 13 Filed: 06/02/20 Page 1 of 2 PageID #:62




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

DR. ROBERT GERBER,                     ,              )
                                                      )
               Plaintiff,                             )
                                                      )       No. 20 CV 02298
               v.                                     )
                                                      )       Judge Chang
CAREPOINT HEALTHCARE, LLC,                            )
                                                      )
               Defendant.                             )

                                  STIPULATION TO DISMISS

       NOW COME the Parties, by and through their respective attorneys, and pursuant to Fed

R. Civ. Proc. 41(a), hereby stipulate to the dismissal of Plaintiff's individual claims with prejudice

and without costs. The claims of the putative class are dismissed without prejudice and without

costs. Plaintiff dismisses its claims against John Does 1-10 without prejudice and without costs.



Respectfully submitted,

 PLAINTIFF                                          DEFENDANT

 DR. ROBERT GERBER                                  CAREPOINT HEATLHCARE, LLC


 s/ Dulijaza Clark                                  s/Bart T. Murphy (with permission)
 By one of his attorneys                            By one of its attorneys
 Dulijaza (Julie) Clark                             Bart T. Murphy
 Edelman, Combs, Latturner & Goodwin LLC            Ice Miller, LLP
 20 S. Clark St., Suite 1500                        2300 Cabot Dr., Ste. 455
 Chicago, IL 60603                                  Lisle, IL 60532
 312-739-4200                                       630-955-6392
     Case: 1:20-cv-02298 Document #: 13 Filed: 06/02/20 Page 2 of 2 PageID #:63




                                 CERTIFICATE OF SERVICE
        I, Dulijaza Clark, hereby certify that on June 2, 2020, I electronically filed this document
with the Clerk of the Court using the CM/ECF system which will send notification of such
filing(s) to all attorneys of record.


                                                              s/Dulijaza Clark
                                                              Dulijaza Clark




Daniel A. Edelman
Cathleen M. Combs
Dulijaza Clark
EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
20 S. Clark Street, Suite 1500
Chicago, IL 60603
(312)739-4200
